Third District Court of Appeal
                               State of Florida

                          Opinion filed June 9, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1409
                      Lower Tribunal No. F97-23350
                          ________________


                         Yosvany Hernandez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2)
from the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.


     Yosvany Hernandez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before HENDON, MILLER, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.